FILED
                                                                                             DEC 302009
                            UNITED STATES DISTRICT COURT                               Clerk, U.S. District and
                            FOR THE DISTRICT OF COLUMBIA                                 Bankruptcy Courts

Lawrence Wilder, Sr.,                                 )
                                                      )
       Plaintiff,                                     )
                                                      )
       v.                                             )       Civil Action No.      O!} 2446
                                                      )
Hendersen Webb, Inc., et al.,                         )
                                                      )
       Defendants.                                    )


                                  MEMORANDUM OPINION

       Before the Court is the plaintiffs pro se complaint and application to proceed informa

pauperis. The application will be granted and the complaint will be dismissed.

       The plaintiff, a self-described "psychiatrically disabled 44-year-old African American

male," Compl. at 1-2 (punctuation and spelling altered), purports to bring claims under several

federal statutes and the common law, and demands $200,789,113.00 in damages. The seven-

page complaint is rambling and incoherent. It makes mention of numerous public personalities,

including John Gotti, Congressman Elijah Cummings, see id. at 3, "Baltimore City Mayor Sheila

Dixon," id. at 4, and several Maryland state and federal judges, id. at 5. In addition to alleging

that the plaintiff was falsely accused "for the purpose of violating my due process, disrespecting

my Janet Reno DOJ pardon, suppressing evidence to prove my innocence, and stopping my

intervention of the New Haven Firefighters Supreme Court case," the complaint alleges that

"U.S. Court of Appeals for the 4th Circuit judge Williams stalked the plaintiff in Bedford,

Pennsylvania at the Pennsylvania Turnpike tollbooth." Id. at 6.

       A complaint such as this one that describes fantastic or delusional scenarios is subject to

immediate dismissal. See Neitzke v. Williams, 490 U.S. 319, 328 (1989); Best v. Kelly, 39 F.3d
328, 330-31 (D.C. Cir. 1994). Moreover, a complaint may be dismissed as frivolous when it

lacks "an arguable basis in law and fact." Brandon v. District a/Columbia Bd. a/Parole, 734

F.2d 56,59 (D.C. Cir. 1984). Accordingly, this compl'    wr~~ismissed.
                                                                )

        A separate appropriate order accompanies hi     morandum opinion.



Date:   /1-/:t /! 0        '1                   ~'
                                                   //I~
                                                  Unitdd States District Judge